Title: From George Washington to William Heath, 9 November 1780
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters Passaic Falls 9th Novr 1780
                        
                        I have recd your favors of the 4th and 7th. Upon hearing of the destruction committed upon the Western
                            Frontier, and that we should thereby be deprived of the Magazine of Bread which we expected from that quarter, I
                            immediately wrote to Congress and pointed out to them the absolute necessity of having a supply of Flour, equal to the
                            Winter consumption of the Garrison of West point, and its dependencies, brought forward from the Southward before the
                            Roads are broken up—The Assistant Commissary is gone down to represent the situation of matters also, and to hurry on what
                            may be collected.
                        I do not know what prospects there are of Money, but I fear none very good—Upon a collective view of all the
                            Cloathing between Boston and Philadelphia, there is not more than a sufficiency for half of the number of Men we shall
                            have left in service after the month of December. The most parsimonious distribution will be therefore necessary, and I
                            would not wish that to commence, (except for shoes or such small articles as the men cannot dispense with) untill the Army
                            gets together in Winter Quarters. Recruits for the War who have not received any Cloathing may be supplied for the present
                            with such Articles as will make them comfortable. If their own State Clothiers have them, they had better supply them. If not, they may be drawn from the
                            public store. I am Dear Sir with the greatest esteem Your Most Obedient Humble Servant
                        
                            Go: Washington
                        
                    